IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-60586
                         Summary Calendar



JOSE MANUEL ESCOBAR-ORTIZ,

                                         Petitioner,

versus

JANET RENO, United States Attorney General,

                                         Respondent.

               _____________________________________

               On Petition for Review of an Order of
                  the Board of Immigration Appeals
                         BIA No. A42 224 667
               _____________________________________
                             May 18, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     Jose Manuel Escobar-Ortiz seeks to appeal the Board of

Immigration Appeals’ dismissal of his appeal from the immigration

judge’s denial of his motion to reopen deportation proceedings.

On September 5, 1997, Escobar was ordered deported following an

in absentia deportation proceeding.   Escobar’s subsequent motion

to reopen his deportation proceedings was denied and the Board of

Immigration Appeals (BIA) dismissed his appeal on July 25, 2000.

     This court’s jurisdiction to review the BIA’s decision is

based on § 106(a) of the Immigration and Nationality Act (INA),

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 00-60586
                                 -2-

8 U.S.C. § 1105a(a)(1994), as amended by the Illegal Immigration

Reform and Immigrant Responsibility Act of 1996 (IIRIRA), Pub. L.

No. 104-208, 110 Stat. 3546 (Sept. 30, 1996).    That section

confers exclusive jurisdiction on the courts of appeals to review

final orders of deportation.**   Because this case was commenced

before April 1, 1997, and the order of deportation became final

after October 31, 1996, the IIRIRA’s transition rules apply.     See

IIRIRA § 309.

     Under the rules applicable to cases commenced prior to

September 30, 1996, the effective date of the IIRIRA, in absentia

deportation orders could be rescinded only if the alien showed

exceptional circumstances for his failure to appear or showed

that he did not receive notice of the hearing.    8 U.S.C.

§ 1252b(c)(3)(repealed Sept. 30, 1996).    Escobar does not contend

that he did not receive notice of the hearing.    He contends that

exceptional circumstances prevented his appearance.    Escobar has

failed to demonstrate “exceptional circumstances.”    The BIA did

not abuse its discretion in dismissing his appeal of the

Immigration Judge’s refusal to rescind the in absentia

deportation order.    See De Morales v. INS, 116 F.3d 145, 147 (5th

Cir. 1997)(citing Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th

Cir. 1996)).    Escobar’s petition for review is DENIED.

     **
       The IIRIRA repealed INA § 106 and replaced it with a new
judicial review provision which has been codified at INA § 242,
8 U.S.C. § 1252 (Supp. II 1997). See IIRIRA §§ 306(a) and (b).
These amendments do not apply to Escobar’s case because the INS
commenced deportation proceedings against him prior to IIRIRA’s
April 1, 1997, effective date, which means that this case is
governed by the IIRIRA’s transition rules. The transition rules
apply to final orders entered on or after October 31, 1996, in
cases commenced before April 1, 1997. IIRIRA § 309.